June 10, 2011


Ms. Susan Desmarais Bonnen
Office of the Attorney General of Texas
Post Office Box 12548 (MC-059)
Austin, TX 78711-2548
Ms. Sue Wall
Womack McClish Wall Foster Brooks PC
1801 Lavaca, Suite 120
Austin, TX 78701-1398

RE:   Case Number:  09-0652
      Court of Appeals Number:  03-04-00714-CV
      Trial Court Number:  2420

Style:      THE STATE OF TEXAS
      v.
      CHRIS AND HELEN PETROPOULOS

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Jeffrey D.    |
|   |Kyle              |
|   |Ms. Dana          |
|   |DeBeauvoir        |